DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8-9, 13, 15-16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Taori et al. (U.S. Patent Application Publication No. 2013/0195042) and further in view of Agiwal et al. (U.S. Patent Application Publication No. 2014/0044065).

Regarding Claim 2, Taori et al. teaches A method (Taori et al. teaches a method and systems for providing services in a wireless communication system (par [0003])) comprising: transmitting, by a first millimeter wave (mmWave) transmission point (TP), beam- formed reference signals to a user equipment (UE) in a UE centric cloud cell (Taori et al. teaches that a subscriber station (SS) measures ; receiving, by the first mmWave TP, measurement reports of the beam-formed reference signals from the UE (Taori et al. teaches that SS transmits a channel quality report to the master BS including channel quality values that the SS has measured from the nearby BSs, the best transmit/receive beam direction (par [0043])); determining, by the first mmWave TP, that a mmWave TP needs to be added to or removed from the UE centric cloud cell based on the measurement reports of the beam-formed reference signals (Taori et al. teaches that the master BS determine whether to maintain the current member BSs of the cloud cell based on the reception results for the data transmission by the member BSs, received from the SS (par [0053]); master BS determines a BS having the highest channel quality value as a new member BS (par [0053]); the cloud cell may be reconfigure or update its member BSs dep[ending on the communication state between the SS and the BSs (par [0039])); sending, by the first mmWave TP to a central controller, a request to add or remove the mmWave TP to or from the UE centric cloud cell (Taori et al. teaches that the master BS delivers the current configuration information for the cloud cell to the network, for multicast communication from the network to the member BSs (par [0054])); receiving, by the first mmWave TP, a confirmation message from the central controller, the confirmation message confirming the request to add or remove the mmWave TP to or from the UE centric cloud cell (Taori et al. teaches that all of the member BSs receive, from the network, the data that needs to be delivered to the SS (par [0064])); and updating, by the first mmWave TP in response to receiving the confirmation message, a mmWave TP configuration of the UE centric cloud cell (Taori et al. teaches that the master BS transmits resource allocation information for data reception by the SS to the SS and that the resource allocation information includes information about a selected BS and beam ID indicating the optimal beam direction .  
	Although teaching that the master BS delivers the current configuration information for the cloud cell to the network for multicast communication from the network, Taori et al. does not explicitly teach sending, by the first mmWave TP to a central controller, a request to add or remove the mmWave TP to or from the UE centric cloud cell; receiving, by the first mmWave TP, a confirmation message from the central controller, the confirmation message confirming the request to add or remove the mmWave TP to or from the UE centric cloud cell; and updating, by the first mmWave TP in response to receiving the confirmation message, a mmWave TP configuration of the UE centric cloud cell.  Agiwal et al. teaches such limitations. 
	Agiwal et al. is directed to method and apparatus of bearer grouping for data transmission in a broadband wireless network.  More specifically, Agiwal et al. teaches sending, by the first mmWave TP to a central controller, a request to add or remove the mmWave TP to or from the UE centric cloud cell (Agiwal et al. teaches that the cloud cell master sends a bearer delete request to the data gateway (par [0089]; FIG. 8B); data gateway uses different bearers to multicast IP packets to different BSs including cloud cell master base station in the cloud cell (par [0043];FIG. 1); cloud cell master decides to delete a base station from the cloud cell (par [0085]); the BSs of the cloud cell for the MS are continually changing because of MS mobility and that a cloud cell is specific to an MS (par [0005])); receiving, by the first mmWave TP, a confirmation message from the central controller, the confirmation message confirming the request to add or remove the mmWave TP to or from the UE centric cloud cell (Agiwal et al. teaches that the data gateway sends a bearer delete response to cloud cell master (par [0089]; FIG. 8B)); and updating, by the first mmWave TP in response to receiving the confirmation message, a mmWave TP configuration of the UE centric cloud cell (Agiwal et al. teaches that the cloud cell master sends bearer acknowledgment to BS in the cloud cell).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taori et al. so that the request to add or remove the mmWave TP to or from the UE centric cloud cell is sent to a central controller, as taught by Agiwal et al.  The modification would have allowed the system to delete bearers between BS and data gateway (see Agiwal et al., par [0090]). 

Regarding Claim 6, the combined teachings of Taori et al. and Agiwal et al. teach The method of claim 2, and further, the references teach  wherein the measurement reports indicating best beam- formed reference signals are received from the mmWave UE (Taori et al. teaches that the channel quality report includes channel quality values that the SS has measured from the nearby BSs, the best transmit/receive beam direction (par [0043])).  

Regarding Claim 8, the combined teachings of Taori et al. and Agiwal et al. teach The method of claim 2, and further, the references teach wherein the determination by the first mmWave TP comprises determining that a master TP of the UE centric cloud cell needs to be changed (Taori et al. teaches that the master BS determine whether to change the current master BS in the cloud cell (par [0070][0071])), and wherein the method further comprises: sending, by the first mmWave TP, a request to the mmWave UE or to a non- mmWave TP, to change the master TP (Taori et al. teaches that the master BS notifies master BS change to SS(par [0074]; FIG. 6)).  

Regarding Claims 9, 13, 15, 16, 20, and 22, Claims 9, 13, 15, 16, 20, and 22 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 2, 6, and 8.   .
	
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taori et al. (U.S. Patent Application Publication No. 2013/0195042), Agiwal et al. (U.S. Patent Application Publication No. 2014/0044065), and further in view of Chang et al. (U.S. Patent Application Publication No. 2013/0322375).

Regarding Claim 3, the combined teachings of Taori et al. and Agiwal et al. teach The method of claim 2, and further, the references teach wherein the first mmWave TP determines that the mmWave TP needs to be added to or removed from the UE centric cloud cell based on uplink measurement reports associated with the UE centric cloud cell (Taori et al. teaches that SS transmits a channel quality report to the master BS including channel quality values that the SS has measured from the nearby BSs, the best transmit/receive beam direction (par [0043])).  
However, the references do not explicitly teach wherein the first mmWave TP determines that the mmWave TP needs to be added to or removed from the UE centric cloud cell based on uplink measurement reports associated with the UE centric cloud cell.  Chang et al. teaches such a limitation. 
	Chang et al. is directed to apparatus and method of cooperating with multiple base stations in wireless communication system.  More specifically, Chang et al. teaches that MS transmits the uplink reference signal periodically so that all the BSs in the cloud cell receive the uplink reference signal (par [0083]).  Further, Chang et al. teaches that each BS of the cloud cell measures qualities of wireless channel signals between the MS and each of the BSs and that the uplink channel measurements measured by the BSs are transmitted to the master BS (par [0083]). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taori et al. and Agiwal et al. so that the first mmWave TP determines that the mmWave TP needs to be added to or removed from the UE centric cloud cell based on uplink measurement reports, as taught by Chang et al.  The modification would have allowed the system to select an optimum transmission scheme for uplink signal transmission (see Chang et al., par [0084]). 

Regarding Claims 10 and 17, Claims 10 and 17 are directed to apparatus claims and they do not teach or further define over the limitations recited in claim 3.   Therefore, claims 10 and 17 are also rejected for similar reasons set forth in claim 3.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Taori et al. (U.S. Patent Application Publication No. 2013/0195042), Agiwal et al. (U.S. Patent Application Publication No. 2014/0044065), and further in view of Frenne et al. (U.S. Patent Application Publication No. 2016/0157267).

Regarding Claim 4, the combined teachings of Taori et al. and Agiwal et al. teach The method of claim 2, however, the references do not explicitly teach wherein the beam-formed reference signals include beam-formed channel state information reference signals (CSI-RSs).  Frenne et al. teaches such a limitation. 
	Frenne et al. is directed to system and method for beam-based physical random access.  More specifically, Frenne et al. teaches that a network node transmits a set of beam-specific reference signals downlink in which a wireless device perform measurements on these reference signals (par [0055]).  Further, Frenne et al. teaches that the reference signal can be beamformed CSI-RS. 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taori et al. and Agiwal et al. so that the reference signals include beam-formed CSI -RSs, as taught by Frenne et al.  The modification would have allowed the system to expedite the random access procedure, enabling latency improvement and reduction of interference in the network (see Frenne et al., par [0028]). 

Regarding Claims 11 and 18, Claims 11 and 18 are directed to apparatus claims and they do not teach or further define over the limitations recited in claim 4.   Therefore, claims 11 and 18 are also rejected for similar reasons set forth in claim 4.


Allowable Subject Matter
Claims 5, 7, 12, 14, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414